El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
En este caso, por primera vez, se presentó una demanda de reivindicación en la cual el recurrente Manuel Claudio ale-gaba que los recurridos, los esposos Leonardo Cruz Aguila y Carmen Julia Almódovar Lugo, ocupaban dos fajas de te-rreno que pertenecían al recurrente. Después, dicho recu-rrente enmendó su primera causa de pedir, añadiendo dos nuevas causas; una, porque en la pared de un edificio de los recurridos que colinda con la propiedad del recurrente, aque-llos habían abierto cuatro ventanas y dos balcones con vistas rectas sobre la finca del recurrente, sin dejar los tres metros de separación que exigía la legislación vigente; otra, por cier-tos daños causados al edificio del recurrente. Durante la vista del caso, el recurrente desistió de la acción reivindica-toría y presentó su prueba sobre la servidumbre y los daños.
Según la prueba se trata de dos edificios contiguos situa-dos en la Avenida Carpenter del barrio de Hato Rey, numerados 305 y 307. El solar donde enclava el edificio de dos plantas 305 fue adquirido por los recurridos el 15 de enero de 1946 (exhibit 4 del recurrido) y el edificio de cemento construido en el mismo, año 1946 (t. 15). El solar donde enclava el edificio 307 fue adquirido por los recurridos el 8 de mayo de 1947 (exhibit 3 del recurrente). Sobre este últi-mo solar existía una casa de madera de una sola planta que tal parece antes del 1946 no pegada con la pared recién cons-truida del edificio 305, pero desde el 1946, cuando los recu-rridos obtienen una opción de compra sobre el solar donde estaría el edificio 307 (t. 27-29) los recurridos pegan la casa de madera hasta la pared del edificio 305, techan el anterior *437pasadizo que existía entre las dos edificaciones y lo utilizan como almacén (t. 30).
La prueba es categórica en cuanto al hecho, que desde me-diados de 1946 y hasta que se reconstruye la casa de madera que se transformaría en el edificio 307, el edificio de cemento 305 y la casa de madera anterior al nuevo edificio 307, esta-ban pegados el uno al otro. Por encima de todas las infirme-zas de la memoria, dos fotografías tomadas en el 1946, (exhibit 6 y 7 de los recurridos) (t. 38), demuestran, sin lugar a dudas, que la pared sur del edificio 305 y la pared norte de la casa de madera 307 estaban unidas, en una especial función de medianería.
El día 13 de junio de 1951, o sea, cinco años más tarde los recurridos le vendieron al demandante, el solar y edificio numerado 305, (exhibit 4 de los recurridos) y el día 2 de febrero de 1954 (t. 47) los recurridos empiezan a reconstruir la casa de madera para convertirla en un edificio de hormigón armado que se termina el 9 de octubre de 1954 (t. 47).
El 11 de octubre de 1955, o sea, un año después de termi-narse la obra, el recurrente acude al Tribunal Superior de Puerto Rico, Sala de San Juan con la demanda de reivindica-ción de que antes hemos hablado. La ilustrada Sala senten-ciadora declaró sin lugar la demanda por concluir como cues-tión de hecho, que las puertas y ventanas abiertas por los recurridos en el lado norte de su casa junto a la pared sur de la casa del recurrente, están a la distancia de dos metros y centímetros; que los balcones de la casa de los demandados al igual que los balcones de la casa de los demandados miran hacia la Avenida Carpenter y no encuentra el juzgador que dichos balcones perjudiquen al recurrente o que no hayan sida construidos con arreglo a ley; que la pared de la casa de los recurridos que colinda con, o que está pegada a la del recu-rrente no puede en forma alguna interferir con el mejor uso o perjudicar la propiedad del recurrente, y como cuestión de derecho, que no existe servidumbre de luces y vista o de nin-*438guna otra clase que pueda haber convertido en predio sir-viente la finca de los recurridos a favor de la finca del recu-rrente; que la Ley número 90 de 16 de junio de 1963 para enmendar los artículos 618 y 519 del Código Civil de Puerto Rico (1930) limitó a metro y medio la distancia a que se pueden abrir ventanas y balcones sobre la finca del vecino.
En su revisión ante nos, el recurrente señala la comisión de los siguientes errores: (1) Erró la ilustrada Sala senten-ciadora al no concluir que al adquirir de los recurridos en el 1951 la propiedad sita en la Avenida Carpenter 305, se creó a favor del recurrente un derecho de servidumbre de luces y vistas sobre el predio adyacente, propiedad de los recurri-dos, sobre cuyos hechos no hubo conflicto en la prueba; (2) Erró la ilustrada Sala sentenciadora al no concluir que te-niendo el recurrente un derecho de servidumbre de luces y vistas a su favor sobre el predio sirviente de los recurridos, estos últimos no podrían construir sobre su solar en un área de tres metros desde la colindancia de dicho solar de los recu-rridos hacia el predio dominante del recurrente; (3) Erró la ilustrada Sala sentenciadora al aplicar a los hechos de este caso la Ley número 90 de 16 de junio de 1953, enmenda-toria de los artículos 518 y 521 del Código Civil de Puerto Rico (1930).
1 El primer error se relaciona, con la aplicación a los hechos de este caso, del art. 477 del Código Civil de Puerto Rico — 31 L.P.R.A. see. 1655 — que dispone: “La existencia de un signo aparente de servidumbre entre dos fincas establecido por el propietario de ambas, se considerará, si se enajenare una, como título para que la servidumbre continúe activa y pasivamente, a no ser que, al tiempo de separarse la propiedad de las dos fincas, se exprese lo contrario en el título de enajenación de cualquiera de ellas, o se haga desaparecer aquel signo antes del otorgamiento de la es-critura”. 
*439Es indudable que entre los años 1947 y 1951 los recurri-dos son dueños tanto del edificio de cemento de dos plantas numerado 305 como de la casa de madera de una sola planta numerada 307. Pero no es menos cierto, que desde el 1947, ambas estructuras están pegadas la una a la otra, y por lo tanto, en cuanto a la primera planta se refiere, cualquier signo aparente de servidumbre de luces y vistas había desa-parecido al momento de efectuarse la venta del edificio 305 al recurrente en el año 1951. Siendo esto así, este caso, en cuanto a las primeras plantas de los edificios 305 y 307, constituye la excepción provista en la última disposición del art. 477 del Código Civil de Puerto Rico relativa a la desa-parición del signo aparente. 
En cuanto a las segundas plantas hay pruebas, en el sen-tido, que la planta alta del edificio 305 tenía ciertas venta-nas abiertas hacia el solar de los recurridos, cuando dicho solar se le vendió al recurrente. Pero es la propia prueba del recurrente — exhibit 1 del recurrente — la que demuestra que entre las ventanas abiertas en la pared sur del edificio 305 y las ventanas abiertas en la pared norte del edificio 307, existen dos metros y centímetros de separación. Asu-miendo, aunque sin resolverlo, que dichas ventanas consti-tuyeran en el 1951 el signo aparente de servidumbre, tal servidumbre no podría extenderse a un mayor espacio que el declarado por la Ley como máximo para el caso de edificios contiguos.
2-3 En el 1951, el venderle los recurridos al recurrente el edificio 305, el art. 521 del Código Civil de Puerto Rico, disponía: “Cuando por cualquier título se hubiera adquirido derecho a tener vistas directas, balcones o miradores sobre la propiedad colindante, el dueño del predio sirviente no po-drá edificar a menos de tres metros de distancia”. En el 1954, al construir los recurridos la segunda planta del edificio 307, en virtud de la enmienda hecha a dicho artículo por la Ley número 90 de 16 de junio de 1953, la distancia *440se redujo a dos metros. Según la propia prueba del recu-rrente — exhibit 1 del recurrente — cuando los recurridos cons-truyeron dicha segunda planta dejaron una distancia de dos metros y centímetros entre la pared sur del edificio 305 y la pared norte del edificio 307. En su recurso de revisión ante nos, el recurrente alega que habienda comprado él su edificio 305 en el 1951, los recurridos no podían construir en el 1954 hasta la nueva distancia dispuesta por la Ley nú-mero 90 de 1953, por tratarse de derechos adquiridos al am-paro de una legislación anterior. 
No tiene razón el recurrente. Desde el 1904, cuando se resolvió el caso de Aguilar v. Vázquez, 6 D.P.R. 1, (Hernández) (1904), cita precisa a la pág. 9, dejamos establecido, que si los hechos se originan con posterioridad al día en que empezó a regir una enmienda no rige el principio de la irre-troactividad. No se da en este caso ninguno de los dos su-puestos sobre los cuales opera el principio de la irretroactividad; ni el de los “hechos consumados” ni el del “fallo judicial” anterior. Sabido es que cuando se trata de normas de Derecho público, y en el caso de la industria de la cons-trucción de viviendas cualquier reglamentación resulta de naturaleza pública, el principio de la irretroactividad no prevalece.

Debe confirmarse la sentencia.